Case 19-50412-tnw        Doc 25     Filed 06/27/19 Entered 06/27/19 15:08:08             Desc Main
                                    Document      Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:
GREGORY WAYNE HUBBS
DEBTOR                                                                       CASE NO. 19-50412

                                  AMENDED
                             TRUSTEE’S REPORT AND
                       RECOMMENDATION AS TO CONFIRMATION

Confirmation: NOT RECOMMENDED

        1.     Toyota Lease Trust filed an objection to confirmation of the plan. [Doc. 14]. The

objection states the plan does not provide for the pre-petition arrearage claim. The introductory

language in section 6.1 of the plan states that arrearage payments will be disbursed by the

Trustee. Although not explicitly stated in the plan language, in this jurisdiction the arrearage

amounts listed on the proof of claim control over any contrary arrearage amount listed in the

plan.

        2.     Schedule I reflects a deduction for a retirement loan payment. The Debtor

testified the final loan payment was due in August 2019. The Trustee requests that the Debtor

verify the payoff date of the loan and amend the plan to increase plan payments by the amount of

the loan payment in the month following the final loan payment.

        3.     The documents provided to the Trustee show the Debtor previously received gain

share payments and performance bonuses. Additionally, the Debtor testified his earnings may

increase when he is deployed. The amounts of the gain share, bonuses, and any potential increase

are uncertain. The plan payment is based on the Debtor’s base pay. In order to account for

uncertain income in excess of the base pay, the Debtor should add a nonstandard provision

requiring the payment to the Trustee of one-third of his gross annual earnings from all sources in

excess of $75,000.00. The provision should state whether the Debtor will pay the excess income
Case 19-50412-tnw       Doc 25     Filed 06/27/19 Entered 06/27/19 15:08:08           Desc Main
                                   Document      Page 2 of 2

quarterly, semi-annually, or annually and the date by which the payment of excess income will

occur. The Debtor’s most recent pay stub should accompany each payment of excess income.

The Debtor should provide the trustee with annual copies of his federal tax return, W-2, and the

year-end pay stub for the life of the plan. All payments of excess income are made in addition to

the Debtor’s regular plan payments.


                                             Beverly M. Burden, Chapter 13 Trustee

                                             By:    /s/ Cheryl E. James
                                                    Cheryl E. James,
                                                    Attorney for Trustee
                                                    Ky. Bar ID: 88883
                                                    P.O. Box 2204
                                                    Lexington, KY 40588-2204
                                                    (859) 233-1527
                                                    notices@ch13edky.com



                                 CERTIFICATE OF SERVICE

       The foregoing was served via ECF on John D. Kermode, Esq. on June 27, 2019.

                                             Beverly M. Burden, Chapter 13 Trustee

                                             By:    /s/ Cheryl E. James
                                                    Cheryl E. James,
                                                    Attorney for Trustee




                                                2
